DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive moot in view of the new ground(s) of rejection. 
Applicant argues that “one of ordinary skill would not have any motivation for applying the plate 5 according to Takamatsu to a chamber containing molded activated carbon”.
Examiner respectfully disagrees. Without conceding anything about whether one of ordinary skill would or would not apply such a plate to a chamber containing molded activated carbon, it should be noted that this is not the proposed combination. Rather, the proposed combination applies the plate to a chamber comprising granular activated carbon. To be clear, in the proposed combination, the plate keeps the granular activated carbon (Uchino: fig 17: 31B) in the sub chamber (25) stable. This is the same function it serves in Takamatsu, from which it is learned. That is, in Takamatsu (fig 1), the plate (5) keeps the granular activated carbon (23a) in the sub chamber (6) stable. In the proposed combination, the plate does not abut the molded activated carbon of the third chamber.
Notably, in Takamatsu, the plate ALSO serves as a support for the spring compressing activated carbon 40a. However, this spring is not present in the proposed combination, nor need it be.
Moreover, the space in which the spring is located is, on its own, a desirable feature (independent of the spring). As discussed in the 2/8/22 action, such diffusion spaces are known desirable features. Examples were provided where no such springs are present.
To be clear, it would have been obvious to provide such a diffusion space upstream of the activated carbon in the third chamber and such a space may require a plate be present at least to keep the granular activated carbon in the sub chamber stable.
Applicant argues that there is no indication that the “briquette” of Ogawa is molded, let alone molded and honeycomb shaped. 
Examiner respectfully disagrees. The fact that it is a “briquette” is indication that it is molded. Certainly, it is closer in character to a molded activated carbon component than to a granular one, and that is all that is necessary for what it was relied on to teach. Specifically, that it may be desirable to have a diffusion chamber upstream of such a component. Anyway, this was further evidenced by Kuboyama, which explicitly discloses that the associated activated carbon is molded [0042] 1.
Additionally, Ogawa was not relied on to teach a honeycomb shape, nor need such a feature be present to teach what was learned from Ogawa. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Takamatsu (US 8,733,325) …
[in view of Tschantz et al. (US 8,814,987) and/or Uchino et al. (US 6,503,301)]
[in view of Ogawa (US 2004/0261777) and/or Kuboyama et al. (US 2017/0009707) and/or Kim et al. (US 2005/0139068)]
[in view of Kosugi (US 8,276,569)].
In re claim 1, Uchino (‘426) discloses a canister (fig 17) comprising: 
a charge port (21) that takes in evaporated fuel; 
a purge port (22) that discharges the evaporated fuel; 
an atmosphere port (23) open to the atmosphere; 
a main chamber (24) to which the charge port and the purge port are connected; 
a sub chamber (25) communicating with the main chamber; 
activated carbon (31A) stored in a main volume (Vmain) in the main chamber;
more activated carbon (31B) stored in a sub volume (Vsub) in the sub chamber, 
a third chamber (chamber accommodating 31C) communicating with the sub chamber, the atmosphere port being connected to the third chamber;
molded (col 6, ln 54 – 57) activated carbon (31C) arranged inside the third chamber,
It is apparent that the activated carbon is molded due to its having a honeycomb shape. 
Alternatively, it would have been obvious to form a honeycomb shape in this manner as it is a known manufacturing process and thus within the capability of one having ordinary skill.
Additionally, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, i.e. being molded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
a filter (43) arranged at an end of the third chamber; and 
a holder (41) that holds the molded activated carbon in the third chamber with the molded activated carbon inserted therein,
wherein:
a ratio L/D of a length L in a gas flow direction to an equivalent diameter D in a section perpendicular to the gas flow direction is approximately between 1 and 2* for the sub chamber (based on looking at the figure, with L corresponding to the height and D corresponding to the width), and
an activated carbon volume ratio (Vmain/Vsub) is approximately between 4 and 6* (based on looking at the figure),
a volume of the molded activated carbon arranged inside the third chamber is smaller than a volume of the more activated carbon stored in the sub chamber (based on looking at the figure), and
the molded activated carbon has a honeycomb shape (col 6, ln 54 – 57), and
the molded activated carbon is in contact with the filter (fig 17).

Uchino (‘426) lacks: 
a filter arranged between the third chamber and the atmosphere port;
a resin plate that partitions the third chamber and the sub chamber; 
a rib arranged between the filter and the atmosphere port; and 
the molded activated carbon is in contact with the filter and arranged so as to be separated from the resin plate;
a ratio L/D of a length L in a gas flow direction to an equivalent diameter D in a section perpendicular to the gas flow direction is 2 or more for the sub chamber, and
an activated carbon volume ratio (Vmain/Vsub) is 5.5 to 10.


Regarding the limitation, “a filter arranged between the third chamber and the atmosphere port”:
Uchino (‘426) teaches, in a different embodiment (fig 12), that an analogous filter (92) may be placed at the other end of an analogous molded activated carbon (90); that is, at the end proximate the atmosphere port (23). Moreover, Uchino (‘426) discloses the equivalence of having such a filter at either end (compare figs 12 and 16). Moreover still, Uchino (‘426) discloses having filters on both ends of the activated carbon in such a chamber (fig 1: unnumbered filters around 31C; fig 7: 31C, 42A, 42B).
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed (or at least obvious to try) to modify the system of Uchino (‘426) by providing a filter arranged between the third chamber and the atmosphere port (either in place of or in addition to the filter 43), as suggested by other embodiments of Uchino (‘426), as it is a known technique at least for providing optimal filtering in such a device, and thus is within the capability of one having ordinary skill. It should be noted that such a filter would also yield wherein “the molded activated carbon is in contact with the filter”.

Regarding the limitation, “a resin plate that partitions the third chamber and the sub chamber”:
Takamatsu discloses a similar device (fig 1) comprising a plate (5) that partitions an analogous third chamber (7) and an analogous sub chamber (6), wherein an analogous activated carbon (40) is arranged so as to be separated from the plate.
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to modify the proposed system by providing such a plate, configured as taught by Takamatsu (i.e. separated from the activated carbon of the third chamber), as it is a known technique at least for partitioning/supporting the various chambers and for optimizing flow dynamics, and thus is within the capability of one having ordinary skill. Additionally, see above (Response to Arguments: regarding diffusion chambers). Notably, Ogawa, Kuboyama, and Kim are presented as evidence, as set forth in the 2/8/22 action.
It should be noted that such an arrangement would also yield wherein “the molded activated carbon is … arranged so as to be separated from the resin plate”.
Regarding the limitation that the plate is resin:
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to provide wherein the plate is resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
As added evidence that it would have been obvious to one of ordinary skill to use resin for such a component in the present context, it is noted that resin is already used in such devices, at least as follows:
Uchino (‘426) discloses using resin for other parts of the device, such as the casing (col 4, ln 67 – col 5, ln 1).
Kosugi discloses a similar component to the recited plate (an end plate for an analogous chamber) made of resin (fig 1: 51; col 5, ln 40 – 41).

Regarding the limitation, “a rib arranged between the filter and the atmosphere port”:
Uchino (‘426) teaches, in various other embodiments (e.g. figs 2, 4, 7), that such a filter may be supported by a rib (fig 2: 45; fig 4: unnumbered rib supporting 42a; fig 7: unnumbered rib supporting 42a). Additionally, Uchino (‘426) teaches that such a rib may be used to support such a filter even in an embodiment where the filter abuts molded activated carbon (fig 16: 99b) (as discussed above, carbon 90 (same as 31C) is molded).
Takamatsu discloses a similar device (fig 1) comprising an analogous filter (42) between an analogous third chamber (7) and analogous atmosphere port (31), wherein a supporting rib (48) is arranged between the filter and the atmosphere port.
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to modify the proposed system by providing a rib arranged between the filter and the atmosphere port, as suggested by other embodiments of Uchino (‘426) and taught by Takamatsu, as it is a known technique at least for supporting such a filter within such a device, and thus is within the capability of one having ordinary skill.


*Regarding the limitations:
wherein a ratio L/D … is 2 or more for the sub chamber, and 
an activated carbon volume ratio (Vmain/Vsub) is 5.5 to 7, inclusive;
a volume of the molded activated carbon arranged inside the third chamber is smaller than a volume of the more activated carbon stored in the sub chamber.
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to provide these value ranges/relationships in the system of Uchino, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It should be noted that these parameters are known to optimize and values in or near the recited ranges are known to be considered. For example: 
See Uchino (‘426) (col 1, ln 55 – 67; col 8, ln 15 – 37).
See Takamatsu:
Compare figs 1, 8, and 9
See col 7, ln 57 – 59.
Fig 1 shows three carbon volumes (15, 23, 40) analogous to the recited carbon volumes which become progressively smaller in a path from a charge port (10) to an atmosphere port (31).
See Tschantz (figs, especially fig 6; col 6, ln 4 – 26).
See Uchino (‘301) (figs, especially fig 3; col 7, ln 54 – 59).

In re claim 2, see above (In re claim 1). (Note: The same arguments set forth directed to the range “5.5. to 7” are applied to the range “5.5 to 10”.)
Regarding the limitation, “a plurality of rod-like portions arranged such that surrounding spaces communicate with each other in the sub chamber”; Kosugui discloses a similar canister device (fig 1) wherein a plurality of rod-like portions (fig 1: 50; fig 8: 60) arranged such that surrounding spaces communicate with each other in an analogous sub chamber (20) in order to affect flow dynamics (abstract).
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to provide such rod-like portions in the proposed system, as taught by Kosugi, as it is a known technique at least for optimizing flow dynamics and thus within the capability of one having ordinary skill.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Takamatsu (US 8,733,325) [in view of Tschantz et al. (US 8,814,987) and/or Uchino et al. (US 6,503,301)] [in view of Kosugi (US 8,276,569)] in view of Yamada et al. (US 7,322,343).
In re claim 3, see above (In re claim 1).
Regarding the limitation, “wherein a ratio of a volume of purge air (Vpurge) to the volume of the activated carbon stored in the sub chamber (Vsub) is 600 or more”, see above (In re claim 1: regarding optimization). Additionally, Yamada discloses this as a known parameter to optimize (col 6, ln 61 – col 7, ln 10).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the 2/8/22 action, this feature was accidentally mapped to the column and lines of the issued patent (US 10,138,848) from the same application as the cited PG-PUB (US 2017/0009707). This mapping “[0042]”, directed to the relied on PG-PUB, corrects that error.